UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-31121 AVISTAR COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 88-0463156 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1875 South Grant Street, 10TH Floor, San Mateo, CA (Address of principal executive offices) (Zip Code)) Registrant's telephone number, including area code: (650) 525-3300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "accelerated filer," "large accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer o Non-accelerated filer o (Do not check if a small reporting company) Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x At October 27, 2010, 39,121,360 shares of common stock of the Registrant were outstanding. AVISTAR COMMUNICATIONS CORPORATION INDEX Page PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements (unaudited) 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4T. Controls and Procedures 24 PART II. OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Removed and Reserved 34 Item 5. Other Information 35 Item 6. Exhibits 35 SIGNATURES 36 -i- PART I - FINANCIAL INFORMATION Item 1.Financial Statements AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS as of September 30, 2010 and December31, 2009 (in thousands, except share and per share data) September 30, December31, (unaudited) Assets: Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $9 and $13 at September 30, 2010 and December31, 2009, respectively Inventories 29 56 Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficit): Current liabilities: Line of credit $ $ Accounts payable Deferred services revenue and customer deposits Income taxes payable 80 23 Accrued liabilities and other Total current liabilities Long-term liabilities: Other liabilities 51 73 Total liabilities Commitments and contingencies (Note 9) Stockholders’ equity (deficit): Common stock, $0.001 par value; 250,000,000 shares authorized at September 30, 2010 and December31, 2009; 40,304,235 and 40,159,466 shares issued and outstanding at September 30, 2010 and December31, 2009, respectively 40 40 Less: treasury common stock, 1,182,875 shares at September 30, 2010 and December31, 2009, at cost (53 ) (53 ) Additional paid-in-capital Accumulated deficit (109,777 ) (116,105 ) Total stockholders’ equity (deficit) (6,246 ) (13,614 ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. -1- AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS for the three and nine months ended September 30, 2010 and 2009 (in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, (unaudited) (unaudited) Revenue: Product $ Licensing and sale of patents Services, maintenance and support Total revenue Costs and expenses: Cost of product revenues* Cost of services, maintenance and support revenues* Income from settlement and patent licensing — ) — ) Research and development* Sales and marketing* General and administrative* Total costs and expenses Income (loss) from operations ) ) Other income (expense), net ) Income (loss) before provision for (benefit from) income taxes ) ) ) Provision for (benefit from) income taxes ) 16 ) ) Net income (loss) $ ) $ ) $ $ ) Net income (loss) per share - basic $ ) $ ) $ $ ) Net income (loss) per share - diluted $ ) $ ) $ $ ) Weighted average shares used in calculating basic net income (loss) per share Weighted average shares used in calculating diluted net income (loss) per share *Including stock based compensation of: Cost of product, services, maintenance and support revenue $ 15 $ 53 $ 31 $ Research and development 86 Sales and marketing 67 48 General and administrative The accompanying notes are an integral part of these financial statements. -2- AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS for the nine months ended September 30, 2010 and 2009 (in thousands) NineMonthsEnded September 30, (unaudited) Cash Flows from Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation Compensation on equity awards issued to consultants and employees Provision for doubtful accounts (4 ) (7 ) Changes in assets and liabilities: Accounts receivable (525 ) Inventories 27 Prepaid expenses and other current assets (392 ) 68 Deferred settlement and patent licensing costs — Other assets (1 ) — Accounts payable (1 ) 98 Deferred income from settlement and patent licensing and other (22 ) (4,076 ) Deferred services revenue and customer deposits (845 ) (2,459 ) Income taxes payable 57 17 Accrued liabilities and other (304 ) Net cash provided by (used in) operating activities (4,293 ) Cash Flows from Investing Activities: Purchase of property and equipment (229 ) (47 ) Net cash used in investing activities (229 ) (47 ) Cash Flows from Financing Activities: Line of credit payments (11,250 ) (5,049 ) Proceeds from line of credit Net proceeds from issuance of common stock 45 Net cash used in financing activities (5,205 ) (176 ) Net increase (decrease) in cash and cash equivalents 60 (4,516 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-cash financing activities: Debt converted to equity $ — $ The accompanying notes are an integral part of these financial statements. -3- AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Business, Basis of Presentation, and Risks and Uncertainties Business Avistar Communications Corporation (Avistar or the Company) was founded as a Nevada limited partnership in 1993. The Company filed articles of incorporation in Nevada in December 1997 under the name Avistar Systems Corporation. The Company reincorporated in Delaware in March 2000 and changed the Company name to Avistar Communications Corporation in April 2000. The operating assets and liabilities of the business were then contributed to the Company’s wholly owned subsidiary, Avistar Systems Corporation, a Delaware corporation. In July 2001, the Company’s Board of Directors and the Board of Directors of Avistar Systems Corporation approved the merger of Avistar Systems Corporation with and into Avistar Communications Corporation. The merger was completed in July 2001.In October 2007, the Company merged Collaboration Properties, Inc., the Company's wholly-owned subsidiary, with and into the Company, with the Company being the surviving corporation.Avistar has one wholly-owned subsidiary, Avistar Systems U.K. Limited (ASUK). Basis of Presentation The unaudited condensed consolidated balance sheet as of September 30, 2010, the unaudited condensed consolidated statements of operations for the three and nine months ended September 30, 2010 and 2009 and the unaudited condensed consolidated statements of cash flows for the nine months ended September 30, 2010 and 2009 present the consolidated financial position of Avistar and ASUK after the elimination of all intercompany accounts and transactions. The unaudited condensed consolidated balance sheet of Avistar as of December 31, 2009 was derived from audited financial statements, but does not contain all disclosures required by accounting principles generally accepted in the United States of America (GAAP), and certain information and footnote disclosures normally included have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission (SEC). Because all of the disclosures required by GAAP are not included, as permitted by the rules of the SEC, these interim condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in the Company’s Annual Report on Form10-K for the year ended December31, 2009.The consolidated results are referred to, collectively, as those of Avistar or the Company in these notes. The functional currency of ASUK is the United States dollar. All gains and losses resulting from transactions denominated in currencies other than the United States dollar are included in the statements of operations and have not been material for any period presented. The Company’s fiscal year end is December31. Risks and Uncertainties The markets for the Company’s products, services and patented technologies are in the early stages of development. Some of the Company’s products and patented technologies utilize changing and emerging technologies. As is typical in industries of this nature, demand and market acceptance are subject to a high level of uncertainty, particularly when there are adverse conditions in the economy. Acceptance of the Company’s products and patented technologies, over time, is critical to the Company’s success. The Company’s prospects must be evaluated in light of difficulties encountered by it and its competitors in further developing this evolving marketplace. The Company has generated annual losses since inception and had an accumulated deficit of $109.8 million as of September 30, 2010. The Company’s operating results may fluctuate significantly in the future as a result of a variety of factors, including, but not limited to, the economic environment, the adoption of different distribution channels, and the timing of new product announcements by the Company or its competitors. The Company’s future liquidity and capital requirements will depend upon numerous factors, including, but not limited to, the ability to become profitable or generate positive cash flow from operations, the Company’s cost reduction efforts,Dr. Burnett’s personal guarantee to Avistar to support an extension of the revolving line of credit through March 31, 2011, the Company’s ability to obtain a renewal of its existing line of credit or a new line of credit with another bank, the costs and timing of its expansion of product development efforts and the success of these development efforts, the costs and timing of its expansion of sales and marketing activities, the extent to which its existing and new products gain market acceptance, competing technological and market developments, the costs involved in maintaining, enforcing and defending patent claims and other intellectual property rights, the level and timing of revenue, and other factors.If adequate funds are not available on acceptable terms or at all, the Company’s ability to achieve or sustain positive cash flows, maintain current operations, fund any potential expansion, take advantage of unanticipated opportunities, develop or enhance products or services, or otherwise respond to competitive pressures would be significantly limited. -4- 2. Summary of Significant Accounting Policies Unaudited Interim Financial Information The condensed consolidated financial statements filed in this report have been prepared by the Company, without audit, pursuant to the rules and regulations of the SEC. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the unaudited condensed consolidated financial statements furnished in this report reflect all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the results of operations for the interim periods covered and of the Company’s financial position as of the interim balance sheet date. The results of operations for the interim periods are not necessarily indicative of the results for the entire year. These condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and the accompanying notes for the year ended December31, 2009, included in the Company’s Annual Report on Form 10-K filed with the SEC on March 30, 2010. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. Cash and Cash Equivalents and Short and Long-term Investments The Company considers all investment instruments purchased with an original maturity of three months or less to be cash equivalents. Investment securities with original or remaining maturities of more than three months but less than one year are considered short-term investments. Auction rate securities with original or remaining maturities of more than three months are considered short-term investments even if they are subject to re-pricing within three months.The Company was not invested in any auction rate securities as of September 30, 2010 and December 31, 2009. Investment securities held with the intent to reinvest or hold for longer than a year, or with remaining maturities of one year or more, are considered long-term investments. The Company’s cash equivalents at September 30, 2010 and December 31, 2009 consisted of money market funds with original maturities of three months or less, and are therefore classified as cash and cash equivalents in the accompanying balance sheets. See Note 3 for further information on fair value. -5- Significant Concentrations A relatively small number of customers accounted for a significant percentage of the Company’s revenues for the three and nine months ended September 30, 2010 and 2009. Revenues from these customers as a percentage of total revenues were as follows for the three and nine months ended September 30, 2010 and 2009: ThreeMonthsEndedSeptember 30, Nine Months Ended September 30, (unaudited) (unaudited) Customer A 30.5% 30.9% *% 14.6% Customer B 30.2% *% *% 37.5% Customer C 16.9% 24.5% *% *% Customer D 11.8% *% *% *% Customer E *% *% 61.0% *% Customer F *% *% 16.6% *% Customer G *% 31.0% *% 18.4% * Less than 10% Any change in the relationship with these customers could have a potentially adverse effect on the Company’s financial position. Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of temporary cash investments and trade receivables. The Company has cash and investment policies that limit the amount of credit exposure to any one financial institution, or restrict placement of these investments to financial institutions evaluated as highly credit worthy. As of September 30, 2010, the Company had cash and cash equivalents on deposit with a major financial institution that were above the Federal Deposit Insurance Corporation (FDIC) insured limits. Concentrations of credit risk with respect to trade receivables relate to those trade receivables from both United States and foreign entities. As of September 30, 2010, approximately 88% of the Company’s gross accounts receivable was concentrated with three customers, each of whom represented more than 10% of the total gross accounts receivable. As of December 31, 2009, approximately 87% of the Company’s gross accounts receivable was concentrated with four customers, each of whom represented more than 10% of the total gross accounts receivable. No other customer individually accounted for greater than 10% of total accounts receivable as of September 30, 2010 and December 31, 2009. Allowance for Doubtful Accounts The Company uses estimates in determining the allowance for doubtful accounts based on historical collection experience, historical write-offs, current trends and the credit quality of the Company’s customer base, and the characteristics of accounts receivable by aging category. Accounts are generally considered delinquent when they are thirty days past due. Uncollectible accounts are written off directly to the allowance for doubtful accounts. If the allowance for doubtful accounts was understated, operating income could be significantly reduced. The impact of any such change or deviation may be increased by the Company’s reliance on a relatively small number of customers for a large portion of its total revenue. Fair Value of Financial Instruments The carrying amounts of the Company’s financial assets and liabilities, including cash and cash equivalents, accounts receivable, line of credit, and accounts payable at September 30, 2010 and December31, 2009, approximate fair value because of the short maturity of these instruments. -6- Inventories Inventories are stated at the lower of cost (first-in, first-out method) or market. When required, provisions are made to reduce excess and obsolete inventories to their estimated net realizable value. Inventories consisted of the following (in thousands): September 30, 2010 December31, 2009 (unaudited) Raw materials and subassemblies $
